Citation Nr: 1221727	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 17, 2005, for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to May 1984.  The Veteran died in January 2008; the appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in part denied entitlement to TDIU for accrued benefits purposes.  The appellant timely appealed that decision.

In February 2008, the Board dismissed four increased rating claims and a TDIU claim on account of the Veteran's death.  

The appellant timely filed her claim for accrued benefits, which were denied in the June 2008 rating decision the subject of this appeal.

The case returned to the Board in July 2010, when the Board awarded entitlement to TDIU beginning June 17, 2005, among deciding all of the other accrued benefits claims before it at that time.  The appellant timely appealed the assigned date of the award of entitlement to TDIU to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in January 2012, which vacated the Board's decision in part as to the award date of entitlement to TDIU in so far as it did not fully explain the date it selected in the July 2010 decision.  That issue has been returned to the Board at this time, in compliance with that January 2012 memorandum decision, in order for the Board to further explain its decision as to the effective date of the award of TDIU.

At this time, the Board will address the Court's concerns noted in the January 2012 memorandum decision, in order to more adequately express its reasons and bases for its decision.

FINDINGS OF FACT

The evidence of record prior to June 17, 2005, does not demonstrate that the Veteran's psychiatric symptomatology precluded him from securing and following substantially gainful employment; C.E.B. is not a medical professional nor did he have personal knowledge prior to his June 17, 2005, examination on which to base his opinion that those symptoms had precluded employment prior to that examination.


CONCLUSION OF LAW

The criteria establishing an effective date prior to June 17, 2005, for the award of entitlement to TDIU, for accrued benefits purposes only, have not been met.  38 C.F.R. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The claim arises from an appeal of the initial evaluation following the initial award of entitlement to TDIU.  Courts have held that once service connection, or in this case an award of TDIU, is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, given that the appellant's claim is an accrued benefits claim, VA, by regulation, is to take the claim as it stood at the time of the Veteran's death, and may only add service treatment records or other documents that were constructively in VA's possession at the time of death to the file when deciding an accrued benefits case.  38 C.F.R. § 3.1000(d)(4).  In this case, the appellant and her representative have not alleged that there is any relevant evidence that was in VA's constructive possession at the time of the Veteran's death.  Therefore, the Board finds that the record is as complete and as ready for adjudication of the accrued benefits claim as the claims file can be.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2011).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2011).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.


Unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  Awards based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). 

In this case, the Veteran filed a TDIU claim (VA Form 21-8940) on November 17, 2004.  On that form, the Veteran indicated that he was last fully employed in August 2004 with the State of Rhode Island as a General Manager Chief Engineer.  He indicated that he retired as a result of the "combined effects" of his disabilities.

The Veteran underwent a VA examination in December 2004 for his diabetes mellitus and associated peripheral neuropathy.  He reported that he was able to perform odd work, and that he was able to go to the gym and lift pulley weights without shortness of breath.  However, he did indicate that he was able to do less than he was a year ago, and would become short of breath with activities, such as using the stairs.  The Veteran stated that the etiology of his shortness of breath was unclear and that he was currently being worked up for both cardiac and lung diseases.  The Veteran additionally stated that his neuropathy symptoms were stable and that he did not have any functional impairment, including specifically denying ambulation problems related to his neuropathy.  

After the examination, the Veteran was diagnosed with unchanged diabetes with renal involvement.  The examiner opined that the Veteran's diabetes and diabetic-related renal disease did not affect his usual activities, occupation or employability; there was no objective evidence related to these service-connected disabilities which precluded him from either physical or sedentary employment.  Likewise, after examination of the Veteran's peripheral neuropathy, the examiner noted that the diabetic-related peripheral neuropathy was stable and that there was also no objective evidence related to such disorder precluding him from either physical or sedentary employment.

The Veteran additionally underwent a VA examination of his PTSD in December 2004.  The examination was performed by Dr. S.M., Ph.D., and consisted of a 70-minute interview and review of the claims file and medical records.  The Veteran stated that he was unemployed at that time and had been retired since August 2004, when he was "forced to resign from his job working for the State of Rhode Island. . . . [because] he [] had increasing difficulties with irritability associated with the war in Iraq.  As a result of no longer working and reminders related to the war in Iraq he has been experiencing increased intrusive memories of his own experiences in Vietnam."  The Veteran further reported that he had gainful and significant employment since discharge from service until he retired in August 2004.  The Veteran had brought in a letter from his Vet Center treatment provider which noted that he began treatment there a month prior to the examination due to increased symptomatology following his forced retirement.  The Board observes no such letter is in the claims file, though two letters from the same Vet Center treatment provider dated in June 2005 are of record, and are discussed below.

The Veteran reported that he worked for the State of Rhode Island for many years, and specifically for the water board for 11 years before his retirement.  Prior to his retirement, he helped to get a bond issue passed, but then there was a disagreement with the board over the use of those issues.  The Veteran became angry with the board, did not agree with them, and it was suggested that he retire.  The Veteran felt that the issue would only continue to get worse, so he retired.  Following retirement, the Veteran stated that he was physically limited due to his left knee injury.  

After examination, the Veteran was diagnosed with PTSD and assessed a GAF score of 58-60 for his psychiatric symptoms and an overall GAF of 50.  The examiner noted that the Veteran had some significant health difficulties in the past year prior to the examination, including a life-threatening bacterial infection for which he was treated January to April 2004.  Additionally, the Veteran had some conflicts at work that ultimately resulted in his decision to retire in August 2004; "[a]s a consequence of his health difficulties and loss of his job, it does appear that some of his PTSD symptoms have exacerbated and increased in severity."  The examiner noted that the Veteran's overall GAF score was 50 for functioning when his medical and psychiatric symptoms were considered.  The examiner noted that the Veteran's left knee was significantly limiting his social functioning; she opined that, based on his reporting, if the Veteran did not have pain in his knee, he would be much more physically and socially active, just as he had been in the past years.  The examiner, however, noted that regarding employability, when 

all things [were] considered, the Veteran is unemployable at this time; [though], if his physical health condition were improved to the point that he could be physically active again . . ., his functioning would improve to the level that he could be employable.  Although his PTSD symptoms are having a significant negative impact on his social and occupational functioning, it appears to be primarily his physical condition that has led to his decrease in functioning over the past year.  (Emphasis added).

A Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, from the State of Rhode Island, dated March 2005, reflects that the Veteran retired in August 2004, having lost 168 hours of work the previous year due to disability, though such disability is not disclosed.  It was noted that no concessions were made by the reason of employee's age or disability.  The Board notes that in block 13A, the Veteran was shown to have retired, and no disability for the purpose of that retirement was disclosed, as should have been specified in that block.

The Board notes the two Vet Center letters, dated in June 2005, from the Readjustment Counseling Therapist, J.A.D., reflecting that the Veteran was unable to work effectively due to his psychiatric symptomatology; the Board significantly observes that neither of those letters state that such symptomatology precludes the Veteran from obtaining and maintaining substantially gainful employment, though the second letter does note that his "trauma history prompted his retirement forcing him to refuse a directorship with the State of Rhode Island."

Finally, the Veteran underwent a private Individual Unemployability Assessment with C.E.B., M.ED., CDMS, Vocational Specialist, on June 17, 2005.  C.E.B. noted that the Veteran was 80 percent disabled due to a combination of service-connected disabilities, including PTSD; he specifically noted that he believed that the Veteran's psychiatric disability was his "chief vocationally disabling issue" and thus, he would confine his assessment to PTSD only.  He also noted the VA examiner's finding from the December 2004 VA examination for diabetes and peripheral neuropathy and found that those disabilities would not preclude employment of either a physical or sedentary nature; he additionally noted that the Veteran was shown to have an upcoming left knee replacement surgery at that time, but that such was a nonservice-connected disorder and therefore not relevant to the current discussion.  C.E.B indicated that he reviewed the claims file and interviewed the Veteran in preparation for writing his opinion.  

The Veteran's history was noted, including that he had attained a Masters degree in 1983 and had worked several high-level administrative positions, including most recently with the State of Rhode Island's Water Resources Board, from which he retired in August 2004.  C.E.B. noted that the Veteran retired at that time, "a move [the Veteran] contends was motivated chiefly by his worsening service-connected PTSD condition."  The Veteran additionally acknowledged that having attained the age of 62 along with his worsening nonservice-connected left knee problem were related factors in leaving his employment at that time, "but his primary problem was emotional decomposition."  C.E.B. additionally noted a September 2003 letter from J.A.D., as well as the June 2005 update letter.  He additionally noted an October 2003 VA psychiatric assessment which assigned a 58 GAF score and noted that 

with such a low GAF score, it is not surprising that [the Veteran] would be having difficulties in sustaining any substantial employment, let alone his very responsible professional position.  Vocationally significant, [the VA doctor] was 'suspicious that the Veteran tends to under-report his [PTSD] symptoms . . . not an uncommon occurrence for a Marine Corps Officer.

C.E.B. additionally noted the December 2004 VA examination by Dr. S.M., and in particular noted her opinion that the Veteran's "emotional decomposition was not in itself severe enough to prevent the Veteran from working.  She opined that if his nonservice-connected knee were resolved, he would be able to work."  C.E.B. disputed the significance of some of the findings in the December 2004 examination, including Dr. S.M.'s assessment that the October 2003 doctor did not find the Veteran to be seriously impaired because of the GAF score and above-noted statements, as well as her notation that the Veteran's symptomatology significantly worsened right after his retirement, necessitating beginning Vet Center treatment.  C.E.B. then stated: 

As of the date of my present report, [the Veteran] reports nearly-full recovery from his left knee surgery in January 2005, yet he continues to report debilitating PTSD symptoms which are most recently documented by [J.A.D.].  Vocationally, therefore, I do not see the validity of [Dr. S.M.'s] contention that 'if his physical health condition [left knee] were improved to the point he could be physically active again . . . he could be employable.'

In conclusion, C.E.B. stated that, based on the record, the Veteran's physical issues comprised a significant vocational handicap; "his significant vocational handicaps revolve around his diagnosed service-connected PTSD, which started surfacing as early as 2002, and for which he has sought and received treated since [July 2003]."  He noted that by late 2004, the Veteran's PTSD symptoms continued to deteriorate and he was forced to end his career; he has not been able to return to full-time employment since his retirement in August 2004.  C.E.B. noted that since early 2002-and significantly since August 2004- the Veteran has reported worsening of his emotional symptoms despite ongoing counseling, and notes that while in the past he had proudly not availed himself of any medications to control his symptoms, "he is rapidly leaning toward such measures now."  C.E.B. then opined that the Veteran "would be precluded [from substantially gainful employment] by his current[ly]-reported and documented service-connected PTSD."  (Emphasis added).  He stated that the Veteran was "currently and permanently unable to engage in his former occupation or any other substantial gainful activity due solely to his service-connected PTSD limitations."  Finally, he concluded that the Veteran was

totally unable to sustain any substantial work since August 2004, the time at which he was forced to leave his long-held . . . position with the State of Rhode Island due to emotional problems that began surfacing at least two years earlier.

On the basis of the foregoing evidence, the Board finds that an earlier effective date than June 17, 2005, is not warranted for the award of TDIU.  The Board concedes, as particularly noted in the memorandum decision, that the Veteran filed his claim for TDIU on November 17, 2004.  However, 38 C.F.R. § 3.400 notes that the date of assignment is either the date of claim or the date of entitlement, whichever is later.  On the basis of this latter clause, the Board is assigning the award of TDIU as of the date of C.E.B.'s evaluation, June 17, 2005, as opposed to the date of claim-or a date in-between-because prior to that date, the evidence of record did not demonstrate entitlement to TDIU.

Initially, the Board notes that while the Veteran has contended that his diabetes, neuropathy, and tinnitus have all contributed to and precluded employment, there is absolutely no evidence of record which associates his unemployability with those disabilities.  In fact, the December 2004 diabetes and neuropathy examination specifically noted that the Veteran's symptomatology associated with  those disorders were stable and did not preclude any employment, either physical or sedentary; C.E.B. agreed with this assessment, noting that the Veteran's unemployability stemmed solely from his psychiatric symptoms, and not from  physical ailments.  Accordingly, the Board will focus solely on when the Veteran's psychiatric symptomatology precluded his ability to obtain and maintain substantially gainful employment.

The Board acknowledges that the Veteran retired in August 2004 from his position with the State of Rhode Island; however, that date cannot be assigned because he did not file his claim for TDIU until November 17, 2004-as specifically conceded by the Court in their memorandum decision.  Accordingly, any date prior to November 17, 2004, is precluded from assignment by law.  

The Veteran, accordingly, asserts that he should be assigned the earliest possible date-November 17, 2004, the date he filed his claim-for the award of TDIU.  In support of that date is C.E.B.'s letter, which states that the Veteran's PTSD symptomatology has precluded employment since he retired in August 2004.  In so finding, C.E.B. relies upon the Veteran's assertions that he retired at that time due to emotional decomposition, particularly anger issues with other people that he had to work with.  He additionally relied on the deteriorating aspect of the Veteran's psychiatric symptoms since his retirement.  

As explained below, the Board finds the opinion of C.E.B. as to the Veteran's employability in August 2004 to be less probative than that offered by Dr. S.M., who actually met with the Veteran at that time.  The Board finds that the contemporaneous evidence to be more probative in this case, rather than C.E.B.'s post-hoc opinion.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of an opinion is based on the expert's personal examination of the Veteran, knowledge and skill in analyzing the data and the medical conclusion that expert reaches).  Indeed, C.E.B. did not interview the Veteran in December 2004; Dr. S.M. did.  

Moreover, the Board finds that a doctor's opinion in this case is more probative and competent than a Vocational Specialist's opinion, particularly regarding present-tense perception, examination and analyzation of the Veteran's psychiatric symptomatology and their effect on his employment.  Dr. S.M. has more training, knowledge and experience in the realm of psychiatric disorders.   

Quite simply, the Board does not accept C.E.B.'s opinion as to the Veteran's employability prior to June 17, 2005, because he is not a medical professional (as was Dr. S.M.), and because he did not interview the Veteran first-hand prior to  June 2005-thus, it cannot be said that his opinion as to the past employability of the Veteran is uniquely influenced by his previous knowledge and interactions with the Veteran.  

Essentially, the role of C.E.B. should be to review the findings of the medical professionals with respect to the severity of the Veteran's psychiatric symptoms and, from that information, opine on the effect the severity of that symptomatology has on the Veteran's employability.  Here however, C.E.B. has overstepped his area of expertise by essentially basing his opinion on his own findings as to the severity of the Veteran's symptomatology.  It was on this basis that C.E.B. concluded that the Veteran was unemployable from August 2004.  However, as he did not interview the Veteran prior to July 2005, and as he lacked personal knowledge of the Veteran's psychiatric condition prior to that interview, 
the Board finds Dr. S.M.'s opinion to be the most probative evidence of record.  Indeed, she contemporaneously assessed the Veteran and judged in her professional medical opinion that the Veteran's left knee injury-a bacterial infection which had significantly limited his ability to work prior to his retirement, as noted by the 168 hours of sick time taken-was significantly affecting his ability to socially and occupationally function; and if such were removed, the psychiatric symptomatology would not preclude any type of employment.  The Board additionally notes that the GAF scores Dr. S.M. assessed were psychiatrically 58-60, which reflects moderate symptomatology.  Conversely, when the Veteran's total functioning was evaluated, including his nonservice-connected left knee injury, his GAF score was 50, which is commensurate to serious symptomatology.  See American Psychiatric Associations Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV).  The Board finds that such evaluation is quite significant in this case, particularly in light of Dr. S.M.'s opinion that without the physical problems (specifically the left knee injury), the Veteran would be able to psychiatrically perform gainful employment in December 2004.

Given that Dr. S.M.'s opinion in December 2004 is the only contemporaneous evidence regarding the severity of the Veteran's psychiatric symptomatology at that time and the fact that Dr. S.M. is a medical professional and C.E.B. is not-and did not have any personal knowledge of the Veteran's symptomatology prior to June 2005-the Board finds that Dr. S.M.'s opinion is vastly more probative than C.E.B.'s June 17, 2005 opinion regarding unemployability prior to that date.  Accordingly, the Board finds that that the evidence of record prior to June 17, 2005 does not demonstrate entitlement to TDIU, but rather that the Veteran's unemployability was due to a nonservice-connected left knee injury the result of a bacterial infection.  See 38 C.F.R. §§ 3.102, 3.400.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to June 17, 2005, for the award of entitlement to TDIU, for accrued benefits purposes only, is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


